Exhibit 10.15
Execution Version
AMENDMENT NO. 1
          This Amendment No. 1 (“Amendment”) dated as of July 18, 2008
(“Effective Date”) is among Crusader Energy Group Inc. (the “Borrower”), the
Lenders (as defined below), and Union Bank of California, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender for such Lenders (in such capacity, the “Issuing
Lender”).
RECITALS
          A. The Borrower is party to (i) that certain Second Amended and
Restated Credit Agreement dated as of June 26, 2008 among the Borrower, the
lenders party thereto from time to time (“Lenders”), the Administrative Agent,
and the Issuing Lender (the “Credit Agreement”, the defined terms of which are
used in this Amendment unless otherwise defined in this Amendment), (ii) that
certain Amended and Restated Subordinated Credit Agreement dated as of June 26,
2008 (the “Existing Subordinated Credit Agreement”) among the Borrower, the
lenders party thereto from time to time, and UnionBanCal Equities, Inc., as
administrative agent (the “Existing Subordinated Agent”), and (iii) that certain
Amended and Restated Subordination and Intercreditor Agreement dated as of
June 26, 2008 (the “Existing Subordination and Intercreditor Agreement” among
the Administrative Agent, the Subordinated Agent, the Borrower and the
Guarantors.
          B. The Borrower wishes to (i) issue $250,000,000 of second lien term
notes pursuant to a Second Lien Credit Agreement dated July 17, 2008 to be
effective as of July 18, 2008 (the “Second Lien Credit Agreement”) among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto and (ii) pay off the Advances (as defined in the Existing
Subordinated Credit Agreement, the “Subordinated Advances”) in full and
terminate the Commitments (as defined in the Subordinated Credit Agreement, the
“Subordinated Commitments”).
          C. Bank of Scotland plc (the “Exiting Lender”) and the other parties
to the Credit Agreement have agreed that the Exiting Lender will cease to be a
Lender as of the Effective Date.
          D. The Borrower, the Lenders, and the Administrative Agent wish to,
subject to the terms and conditions of this Amendment, amend the Credit
Agreement as provided for in this Amendment.
          THEREFORE, the Borrower, the Lenders, the Issuing Lender, and the
Administrative Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS
          Section 1.1 Terms Defined Above. As used in this Amendment, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
          Section 1.2 Other Definitional Provisions. The words “hereby”,
“herein”, “hereinafter”, “hereof”, “hereto” and “hereunder” when used in this
Amendment shall refer to this Amendment as a whole and not to any particular
Article, Section, subsection or provision of this Amendment. Article, Section,
subsection and Exhibit references herein are to such Articles, Sections,
subsections and Exhibits of this Amendment unless otherwise specified. All
titles or headings to Articles, Sections, subsections or other divisions of this
Amendment or the exhibits hereto, if any, are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such Articles, Sections, subsections, other divisions or
exhibits, such other content being controlling as the agreement among the
parties hereto. Whenever the context requires, reference herein made to the
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative. Definitions of terms defined in the singular or
plural shall be equally applicable to the plural or singular, as the case may
be, unless otherwise indicated.
ARTICLE II.
AMENDMENTS TO CREDIT AGREEMENT
          Section 2.1 The references on the title page and in Exhibit A to the
Credit Agreement to “$200,000,000” shall be amended to read “$140,000,000”.
          Section 2.2 Section 1.01 of the Credit Agreement is hereby amended by
adding the following definition in appropriate alphabetical order:
     “Amendment No. 1 Effective Date” means July 18, 2008.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, which
shall be in a form acceptable to the Administrative Agent and the Lenders, dated
as of the Amendment No. 1 Effective Date, among the Administrative Agent, the
Borrower, the Guarantors, and the Second Lien Agent.
     “Second Lien Agent” means JPMorgan Chase Bank, N.A., or such other Second
Lien Lender serving in the capacity as the administrative agent under the Second
Lien Credit Agreement, to the extent permitted under the Second Lien Credit
Agreement and the Intercreditor Agreement.
     “Second Lien Credit Agreement” means the Second Lien Credit Agreement dated
July 17, 2008 to be effective as of the Amendment No. 1 Effective Date among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto from

2



--------------------------------------------------------------------------------



 



time to time, as amended, restated, supplemented or otherwise modified but only
to the extent permitted under the terms of the Intercreditor Agreement.
     “Second Lien Debt” means the “Obligations” as defined in the Second Lien
Credit Agreement.
     “Second Lien Lenders” means the lenders party to the Second Lien Credit
Agreement from time to time.
     “Second Lien Loan Documents” means the Second Lien Credit Agreement, the
promissory notes executed and delivered pursuant to the Second Lien Credit
Agreement, and each other agreement, instrument, or document executed by the
Borrower or any of its Subsidiaries or any of their Responsible Officers in
connection with the Second Lien Credit Agreement.
          Section 2.3 Section 1.01 of the Credit Agreement is hereby amended by
deleting the following definitions: “Subordination and Intercreditor Agreement”;
“Subordinated Agent”; “Subordinated Credit Agreement”; “Subordinated Debt”;
“Subordinated Debt Maturity Date”; “Subordinated Lenders”; and “Subordinated
Loan Documents”.
          Section 2.4 Each reference in the Credit Agreement, the other Loan
Documents, and each other document, certificate, instrument, or agreement
delivered in connection therewith, including in each case the exhibits and
schedules thereto, to any of the following terms (the “Original Terms”) is
hereby amended to be a reference to the terms indicated across from such term
below (the “Amended Terms”):

      Original Terms   Amended Terms
Subordinated Agent
  Second Lien Agent
Subordinated Credit Agreement
  Second Lien Credit Agreement
Subordinated Debt
  Second Lien Debt
Subordinated Lenders
  Second Lien Lenders
Subordinated Loan Documents
  Second Lien Loan Documents
Subordination and Intercreditor Agreement
  Intercreditor Agreement

          Section 2.5 Section 2.02(a) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:
     (a) Generally. The Borrowing Base in effect as of the Amendment No. 1
Effective Date has been set by the Administrative Agent and the Lenders and
acknowledged by the Borrower as $70,000,000. The amount of such Borrowing Base
shall remain in effect until it is redetermined pursuant to this Section 2.02.
Each subsequent Borrowing Base

3



--------------------------------------------------------------------------------



 



shall be determined in accordance with the standards set forth in
Section 2.02(d) and is subject to periodic redetermination pursuant to
Sections 2.02(b) and 2.02(c).
          Section 2.6 Section 6.01(b) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:
               (b) Liens securing up to $250,000,000 of Second Lien Debt at any
time;
          Section 2.7 Section 6.02(b) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:
               (b) the Second Lien Debt up to the amount permitted by the
Intercreditor Agreement;
          Section 2.8 Section 6.17 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
          Section 6.17 Leverage Ratio. The Borrower shall not permit the
Leverage Ratio at the end of each fiscal quarter set forth below to exceed the
ratio set forth below opposite such period”

      Fiscal Quarter Ending   Leverage Ratio June 30, 2008   3.25 to 1.00
September 30, 2008   3.25 to 1.00 December 31, 2008   3.25 to 1.00 March 31,
2009   3.25 to 1.00 June 30, 2009   3.25 to 1.00 September 30, 2009   3.25 to
1.00 December 31, 2009   3.25 to 1.00 March 31, 2010 and thereafter   3.00 to
1.00

     , provided that for purposes of determining the ratio described above
(i) for the fiscal quarters of the Borrower ending September 30, 2008,
December 31, 2008 and March 31, 2009, EBITDA for the relevant period shall be
deemed to equal EBITDA for such fiscal quarter (and in the case of the latter
two determinations, each previous fiscal quarter referred to above) multiplied
by 4, 2 and 4/3, respectively and (ii) for the fiscal quarters of the Borrower
ending September 30, 2008, December 31, 2008, March 31, 2009, June 30, 2009,
September 30, 2009 and December 31, 2009, Debt for the relevant period shall be
net of cash and Liquid Investments on the balance sheet of the Borrower.
          Section 2.9 Section 6.19 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

4



--------------------------------------------------------------------------------



 



          Section 6.19 Interest Coverage Ratio. The Borrower shall not permit
the ratio of, as of the last day of each fiscal quarter, commencing with the
fiscal quarter ending June 30, 2008, (a) the consolidated EBITDA of the Borrower
calculated for the four fiscal quarters then ended, to (b) the consolidated
Interest Expense of the Borrower for the four fiscal quarters then ended, to be
less than 2.50 to 1.00, provided that for purposes of determining the ratio
described above for the fiscal quarters of the Borrower ending September 30,
2008, December 31, 2008 and March 31, 2009, each of consolidated Interest
Expense and EBITDA for the relevant period shall be deemed to equal consolidated
Interest Expense and EBITDA for such fiscal quarter (and in the case of the
latter two determinations, each previous fiscal quarter referred to above)
multiplied by 4, 2 and 4/3, respectively.
          Section 2.10 Schedule II to the Credit Agreement is hereby deleted in
its entirety and replaced with Schedule II attached hereto.
          Section 2.11 As of the Effective Date, the Exiting Lender shall cease
to be a Lender under the Credit Agreement.
ARTICLE III.
CONSENT TO PREPAYMENT OF SUBORDINATED ADVANCES
          Section 3.1 Notwithstanding anything to the contrary in the Existing
Subordination and Intercreditor Agreement, the Administrative Agent and the
Lenders hereby consent to the prepayment in full of the Subordinated Advances
from the proceeds of the advances under the Second Lien Credit Agreement.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
          Section 4.1 Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) the representations and warranties contained
in Article IV of the Credit Agreement and the representations and warranties
contained in the Security Instruments and each of the other Loan Documents are
true and correct in all material respects on and as of the Effective Date, after
giving effect to the terms of this Amendment and the closing of the Second Lien
Credit Agreement, as though made on and as of such date, except those
representations and warranties that speak of a certain date, which
representations and warranties were true and correct as of such date; (b) after
giving effect to the terms of this Amendment and the closing of the Second Lien
Credit Agreement, no Default has occurred and is continuing; (c) the execution,
delivery and performance of this Amendment are within the limited liability
company power and authority of the Borrower and have been duly authorized by
appropriate action and proceedings; (d) this Amendment constitutes a legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

5



--------------------------------------------------------------------------------



 



ARTICLE V.
CONDITIONS
          This Amendment shall become effective and enforceable against the
parties hereto, and the Credit Agreement shall be amended as provided herein,
upon the occurrence of the following conditions precedent:
          Section 5.1 Prepayment of Advances. The Administrative Agent shall
have received repayment of all Advances in the amount by which the aggregate
outstanding Advances exceeds $70,000,000 together with interest owing on such
amount.
          Section 5.2 Payment of Subordinated Advances and Termination of
Subordinated Commitments. The Existing Subordinated Agent shall have received
payment in full of the outstanding principal amount of all Subordinated
Advances, together with (i) the accrued interest to the Effective Date (ii) the
amounts, if any, required to be paid pursuant to Section 2.09 of the Existing
Subordinated Credit Agreement as a result of such prepayment being made on the
Effective Date, and (iii) any other amounts owing under the Existing
Subordinated Credit Agreement, and the Subordinated Commitments shall have been
terminated as of the Effective Date.
          Section 5.3 Intercreditor Agreement. The Administrative Agent shall
have received multiple original counterparts, as requested by the Administrative
Agent, of the Intercreditor Agreement duly and validly executed and delivered by
duly authorized officers of the Borrower, the Guarantors, the Administrative
Agent and the Second Lien Agent.
          Section 5.4 Documents. The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of
this Amendment duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders.
          Section 5.5 No Default. No Default shall have occurred and be
continuing as of the Effective Date.
          Section 5.6 Representations. The representations and warranties in
this Amendment shall be true and correct in all material respects.
          Section 5.7 Fees. The Borrower shall have paid all costs and expenses
which have been invoiced and are payable pursuant to Section 9.04 of the Credit
Agreement.
ARTICLE VI.
MISCELLANEOUS
          Section 6.1 Effect on Loan Documents; Acknowledgments.
               (a) The Borrower acknowledges that on the date hereof all
Obligations are payable without defense, offset, counterclaim or recoupment.

6



--------------------------------------------------------------------------------



 



               (b) The Administrative Agent, the Issuing Lender, and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents. Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents other than as expressly set forth above, (iii) any rights or
remedies of the Administrative Agent, the Issuing Lender or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
any Issuing Lender or any Lender to collect the full amounts owing to them under
the Loan Documents.
               (c) Each of the Borrower, the Administrative Agent, the Issuing
Lender, and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, and all other Loan Documents are and remain in
full force and effect, and the Borrower acknowledges and agrees that its
liabilities under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Amendment or the consents granted hereunder.
               (d) From and after the Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Amendment.
               (e) This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
          Section 6.2 Counterparts. This Amendment may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.
          Section 6.3 Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the Lenders, the Borrower and the
Administrative Agent hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.
          Section 6.4 Invalidity. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.
          Section 6.5 Governing Law. This Amendment shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.
          Section 6.6 Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

7



--------------------------------------------------------------------------------



 



THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE.]

8



--------------------------------------------------------------------------------



 



     EXECUTED effective as of the date first above written.

            CRUSADER ENERGY GROUP INC.
      By:   /s/ DAVID D. LE NORMAN         Name:   David D. Le Norman       
Title:   President     

Signature Page to Amendment No. 1
(Crusader Energy Group Inc.)

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND ISSUING LENDER:


UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent, Issuing Lender
      By:   /s/ JARROD BOURGEOIS         Name:   Jarrod Bourgeois       
Title:   Vice President        LENDERS:


UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By:   /s/ JARROD BOURGEOIS         Name:   Jarrod Bourgeois       
Title:   Vice President     

Signature Page to Amendment No. 1
(Crusader Energy Group Inc.)

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ STEPHEN L. LESCHER         Name:   Stephen L. Lescher       
Title:   Senior Vice President     

Signature Page to Amendment No. 1
(Crusader Energy Group Inc.)

 



--------------------------------------------------------------------------------



 



            EXITING LENDER:


BANK OF SCOTLAND plc
      By:   /s/ JULIA R. FRANKLIN         Name:   Julia R. Franklin       
Title:   Assistant Vice President     

Signature Page to Amendment No. 1
(Crusader Energy Group Inc.)

 



--------------------------------------------------------------------------------



 



SCHEDULE II
BORROWER ADMINISTRATIVE AGENT AND LENDER INFORMATION
Each of the commitments to lend set forth herein is governed by the terms of the
Agreement which provides for, among other things, borrowing base limitations
which may restrict the Borrower’s ability to request (and the Lenders’
obligation to provide) Credit Extensions to a maximum amount which is less than
the commitments set forth in this Schedule II.
Administrative Agent:
Union Bank of California, N.A.
Lincoln Plaza
500 N. Akard Street, Suite 4200
Dallas, Texas 75201
Attention: Mr. M Jarrod Bourgeois
Facsimile: 214-922-4209
Borrower:
Crusader Energy Group Inc.
4747 Gaillardia Parkway
Oklahoma City, OK 73142
Attention: John G. Heinen
Facsimile: 405-285-7522

      Lenders:   Applicable Lending Offices:  
Union Bank of California, N.A.
  Eurodollar Lending Office
 
  1980 Saturn Street, Mail Code V01-120
Commitment: $70,000,000.00
  Monterey Park, CA 91754
 
  Telephone:    (323) 720-2870
 
  Telecopy:     (323) 724-6198 and (323) 724-0042
 
  Attention:     Maria Suncin, Commercial Loan
 
  Operations Department
 
  Email:     #clo_synd @uboc.com
 
   
 
  Domestic Lending Office
 
  Same as Eurodollar Lending Office
 
   
JPMorgan Chase Bank, N.A.
  Eurodollar Lending Office
 
  1 Chase Tower
Commitment: $70,000,000.00
  10 South Dearborn
 
  IL1-0010
 
  Chicago, Illinois 60603
 
  Telephone:     (312) 732-5078
 
  Telecopy:     (312) 385-7096
 
  Attention:     Walter Jones
 
   
 
  With a copy to:
 
  2200 Ross Ave., TX1-2911
 
  3rd Floor
 
  Dallas, Texas 75201
 
  Attention: Brian Orlando
 
  Telephone:     (214) 965-3245
 
  Telecopy:     (214) 965-3280

Signature Page to Amendment No. 1
(Crusader Energy Group Inc.)

 



--------------------------------------------------------------------------------



 



     
 
  Domestic Lending Office
 
  Same as Eurodollar Lending Office

Schedule II to Amendment No. 1
(Crusader Energy Group Inc.)

 